Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, and 4-15 are allowed.

The present invention is drawn to a polypropylene having a melt flow rate (MFR, 230 ºC, 2.16 kg) of at least 20 g/10 min comprising a homopolypropylene and within a range from 2 wt % to 40 wt % of a propylene--olefin copolymer, wherein the homopolypropylene has a MFR within a range from 30 g/10 min to 200 g/10 min, and the propylene--olefin copolymer comprises within a range from 30 wt % to 50 wt % -olefin derived units in which at least a portion of the -olefin derived units are derived from ethylene, and the propylene--olefin copolymer has an intrinsic viscosity within a range from 4 to 9 dL/g and a xylene insoluble portion of the propylene--olefin copolymer has an ethylene content of 3.0 wt % or less.  
Another embodiment of the invention is a polypropylene having a melt flow rate (MFR, 230 ºC, 2.16 kg) of 40 g/10 min to 100 g/10 min consisting essentially of a homopolypropylene and within a range from 10 wt % to 16 wt % of an ethylene propylene rubber (EPR), wherein the homopolypropylene has a MFR within a range from 70 g/10 min to 200 g/10 min, and the EPR comprises within a range from 30 wt % to 50 wt % ethylene derived units are derived from ethylene, and has an intrinsic viscosity within a range from 4 to 8 dL/g.  
See claims for full details. 

Subject of claims is patentably distinct over the following references:
Tranninger et al. (WO 2014/083130) teaches a polypropylene having a melt flow rate (MFR) of 23.4 g/10 min and comprising a xylene cold insoluble fraction, corresponding to a homopolypropylene component, having a MFR of 98 g/10 min and 14.8 wt % of a xylene cold soluble fraction, corresponding to a propylene-ethylene copolymer component, having an ethylene content of 34.3 wt % and exhibiting an intrinsic viscosity of 10.9 dL/g.  
Salek et al. (US 2014/0107274) discloses an impact copolymer composition comprising a polypropylene-based matrix and from 8-25 wt % of an ethylene-propylene rubber (EPR) phase, wherein the EPR phase comprises 35-45 wt % of ethylene and exhibits an intrinsic viscosity of greater than 6.5 dL/g, and wherein the impact copolymer composition has a melt flow rate of 15-125 g/10 min.  
Marques Ferreira Custodio et al. (US 2016/0326355) teaches a heterophasic propylene copolymer having a melt flow rate of 80 g/10 min and comprising a polypropylene homopolymer component with a melt flow rate of 230 g/10 min and 10 wt % of an ethylene-propylene rubber containing 44.10 wt % of ethylene and having an intrinsic viscosity of 6 dL/g.  
Massari et al. (US 8,569,419) discloses a propylene composition a propylene homopolymer having a melt flow rate of 98 g/10 min and 16 wt % of an ethylene-propylene copolymer containing 34.0 wt % of ethylene, wherein a xylene soluble fraction of the propylene composition has an intrinsic viscosity of 4.2 dL/g.  
None of these references teaches a propylene-ethylene copolymer having a xylene insoluble fraction containing an ethylene content of 3.0 wt % or less.  

Resconi et al. (WO 2015/004251) discloses a polypropylene having a melt flow rate (MFR) of 25.0 g/10 min and comprising a homopolypropylene matirx having a MFR of 35 g/10 min and 13.7 wt % of a xylene cold soluble fraction, corresponding to a propylene-ethylene copolymer component, wherein the propylene-ethylene copolymer has an ethylene content of 30.0 wt % and an intrinsic viscosity of 1.91 dL/g, and wherein a xylene insoluble fraction of the propylene-ethylene copolymer has an ethylene content of 0.0 wt %.   Reference does not teach a propylene-ethylene copolymer having an intrinsic viscosity in a range of 4-9 dL/g.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 30, 2022